Citation Nr: 1512019	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  14-28 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability.

2.  Entitlement to service connection for a psychosis for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a lumbar spine disability.

6.  Entitlement to service connection for irritable bowel syndrome (IBS), including as secondary to a psychiatric disability.

7.  Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1979 to August 1983, with additional Reserve and Alabama National Guard service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Montgomery, Alabama RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a psychiatric disability, right and left knee disabilities, a lumbar spine disability, and IBS are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


FINDINGS OF FACT

1.  The Veteran did not have the qualifying  active duty wartime service required  to establish service connection for a psychosis for the purpose of establishing basic eligibility for treatment under 38 U.S.C.A. § 1702.  

2.  It is reasonably shown that the Veteran's tinnitus began in service and has persisted.
CONCLUSIONS OF LAW

1.  A threshold eligibility requirement is not met, and service connection for a psychosis for treatment purposes is not warranted.  38 U.S.C.A. §§ 1702, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.

The AOJ issued April 2011 and May 2012 preadjudicatory notice letters to the Veteran which met the VCAA notice requirements.  Entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment was considered by the AOJ in conjunction with the claims of service connection for a psychiatric disability.  The Board finds that the April 2011 and May 2012 VCAA notice letter addressing service connection for psychiatric disability and for PTSD adequately identified the types of evidence necessary in substantiating service connection for a psychiatric disorder, generally, to include evidence of a current mental disability as well as any treatment records related to the claimed condition.  A July 2014 statement of the case (SOC) explained what was necessary to establish service connection for a psychosis for the purpose of eligibility for treatment under 38 U.S.C.A. § 1702.  Regardless, as the law is dispositive in the matter and the critical fact is not in dispute, the VCAA has no applicability.  

Inasmuch as this decision grants service connection for tinnitus, there is no reason to belabor the impact of the VCAA on the matter.  Any notice or duty to assist omission is harmless.   

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim. 

Eligibility for Treatment for Psychosis under 38 U.S.C.A. § 1702 

For the purpose of eligibility for VA treatment, any Veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a Veteran of World War II, before February 1, 1957, in the case of a Veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era Veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a Veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C.A. § 1702.

The Veteran served on active duty from August 1979 to August 1983, and is not shown to have had a qualifying period of wartime service as specified in the statute under which the benefit is sought.  Accordingly, the law is dispositive, and the appeal in this matter must be denied for lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
Service connection for tinnitus

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be evidence of (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of tinnitus.  Her service personnel records indicate that her military occupational specialty (MOS) was correctional specialist for 8 months and then chemical operations specialist for 2 years and 10 months.  

The Veteran claims that she is entitled to service connection for tinnitus because it began in service and is related to her exposure to noise therein.  Based on her service records and her accounts, it may reasonably be conceded that she had some exposure to hazardous levels of noise in service.

In essence, tinnitus is a disability that is diagnosed based on self-report (lay observation by the person with such disability); hence, the Veteran is competent and eminently qualified to establish by her own accounts that she has tinnitus, and that she has had it continuously since service (which is one way of substantiating a service connection claim; see 38 C.F.R. § 3.303(b)).  Consequently, what is presented to the Board is the question of the Veteran's credibility (i.e., in her accounts that her tinnitus during/as a result of noise trauma in service, and has persisted since) regarding her consistent complaints of tinnitus since service.  The conflicting evidence that must be addressed is a June 2012 VA examination report.

On June 2012 VA examination, the Veteran reported constant bilateral tinnitus over the past 32 years.  The examiner opined that the Veteran's tinnitus is less likely than not (less than 50% probability) caused by or a result of military noise exposure.  The examiner noted that exams from the Veteran's time in service indicated hearing within normal limits throughout the ratable frequency range, and exams present from 1984 and 1988 indicated hearing within normal limits.  In comparing the 1979 enlistment exam to an exam completed in 1984, the examiner noted there was no clinically significant increase in high frequency thresholds.  The examiner found no reports of tinnitus in the STRs.  Given these factors, the examiner opined that the Veteran's current tinnitus is less likely as not due to military noise exposure.

The Board finds the reasoning by the June 2012 VA examiner non-persuasive.  Regarding the citations to audiological exams during her active duty service and in 1984 and 1988, the examiner noted only that the Veteran reported hearing within normal limits throughout the ratable frequency range.  Hearing within normal limits (at the 500 to 4000 hertz frequencies) does not preclude the existence of tinnitus, as tinnitus may occur (and be found service-connected) in the absence of a hearing loss disability.  The examiner's statement regarding no clinically significant increase in high frequency thresholds (suggesting that that precludes the existence of tinnitus) is conclusory, and likewise lacking in probative value.  The Veteran is competent to report experiencing constant bilateral tinnitus since her active duty service, as she did on VA examination.

It is not in dispute that the Veteran has tinnitus as the diagnosis of tinnitus is established based on subjective complaints (and generally is incapable of objective verification); no medical provider has contested (and the Board finds no reason to question) the Veteran's reports that she has tinnitus.  One way of establishing a nexus between a current claimed disability and service is by showing that the claimed disability became manifest in service, and has persisted since.  The Veteran has indicated that is the situation in the instant case, and the Board finds no reason to question the credibility of her accounts.  The Veteran's account of exposure to acoustic trauma in service is consistent with the circumstances of her service (i.e., her MOS as a correctional specialist and a chemical operations specialist); the Board finds her explanation that she has had tinnitus ever since service not implausible, but reasonably credible.  There is nothing in the record that directly contradicts her accounts; the Board notes that the June 2012 VA examiner did not directly address the credibility of the Veteran's lay accounts.  Accordingly, the June 2012 VA examiner's opinion cannot be found persuasive.    

Resolving reasonable doubt in the Veteran's favor (as required, see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that it is shown that the Veteran's tinnitus began in service and has persisted since.  The requirements for establishing service connection are met; service connection for tinnitus is warranted.  


ORDER

Service connection for a psychosis for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702 is denied.

Service connection for tinnitus is granted.


REMAND

Regarding the of service connection for a psychiatric disability, the AOJ has processed this matter as involving separate claims of service connection for PTSD and for depression and anxiety.  As (under Clemons v. Shinseki, 23 Vet. App. 1 (2009)) a claim of service connection for a psychiatric encompasses any psychiatric disability shown, however diagnosed (and the record shows other psychiatric diagnoses), the Board has merged the appeals into a single issue, characterized as stated on page 1.  

The Veteran seeks service connection for PTSD based on an allegation that such disability resulted from personal assaults in service.  She contends that she was sexually harassed by a superior during service.  She contends that she was sexually assaulted on at least one occasion, in 1979, and also she was the victim of an attempted rape on at least one other occasion in service; she has stated that the first assault led to a pregnancy which she terminated.  

C.F.R. § 3.304(f) provides that, if a PTSD claim is based on a personal assault in service, evidence from sources other than service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of evidence that may be found corroborative in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(3).

The Veteran has submitted statements from her husband describing what she related to him during her time in service.  While statements from the Veteran's husband would appear to corroborate her alleged stressors, they were written at her behest approximately 29 years after her separation from service.  Their probative value would be enhanced by any contemporaneous evidence corroborative of her accounts, such as by letters between the Veteran and her husband at or shortly after the time of the alleged assaults in service.

The alleged stressor events in service may not be capable of complete corroboration by official records; nevertheless, service records might provide at least partial corroboration for the accounts.  In a May 2012 statement, the Veteran stated that after she was assaulted in 1979, her grades dropped, she failed the Personnel school, and it took three months for her to be reassigned to another school, which was the Nuclear, Biological, Chemical (NBC) school in Aberdeen, Maryland.  She has also indicated that she terminated a pregnancy that resulted from an assault in service; that should be capable of corroboration.

The Veteran's service personnel records also should contain information regarding her performance during training/reassignment to another school (and behavior changes relating to such).  Those records have been sought; what has been received/associated with the record are two sets of service personnel records that are predominantly from her Reserve/National Guard service, after her separation from active duty service.

Whether any behavior changes documented in service are corroborative evidence of a personal/sexual assault in service would (in part at least) be a medical question, requiring additional medical guidance.  

Regarding service connection for bilateral knee disabilities, on June 2012 VA examination, the Veteran reported that during service she injured both knees when she tripped and fell on bent knees.  She reported that she later injured her knees playing softball, tripping and falling.  Arthroscopic surgery on the knees was recommended in about 2002, which she declined.  The diagnosis was chronic bilateral knee ligamental sprains with patellofemoral syndrome, with date of diagnosis identified as about 1981.  The examiner opined, in essence that the Veteran's left knee disability is unrelated to service.  The examiner explained that that the diagnosis in service (in September 1979) was chondromalacia and clinical notes from treating providers in 2001 show degenerative arthritis of both knees, and the current findings were most consistent with a diagnosis of chronic knee ligamental sprains with patellofemoral syndrome.  The Board observes that this explanation is wholly inadequate.  That a diagnosis in service differs from the diagnosis currently provided does not preclude that the two might be related.  Notably, no opinion was offered regarding the etiology of the diagnosed right knee disability.  Significantly, the examiner also did not acknowledge the Veteran's report of continuity of complaints.  

Regarding the claim of service connection for a back disability, on June 2012 VA examination, the Veteran reported a history of chronic lower back pain in 1981 with muscle spasms, stating that she injured her low back playing softball in Germany, she never fully recovered, and she has had chronic back pain over the years.  The diagnosis was chronic lumbar spine degenerative disease with spondylosis, with date of diagnosis identified as 1981.  The examiner opined that the current back disability is unrelated to service.  The examiner noted that the diagnoses in service were low back pain in April 1980, and muscle strain in October 1980, whereas the current diagnosis was chronic lumbar spine degenerative disease with spondylosis.  Once again, the Board finds the rationale provided for the "negative" opinion inadequate.  That a current diagnosis differs from one offered in service does not preclude a nexus between current disability and service.  Notably, again, the examiner did not acknowledge the Veteran's statements regarding continuity of symptomatology.

Regarding service connection for IBS, the Veteran relies primarily on a secondary (to a psychiatric disability) service connection theory of entitlement.  She has not received adequate VCAA notice for such theory of entitlement, and this theory has not been addressed by the AOJ.  In addition the Veteran's STRs note several complaints of chronic constipation in service; in March 1983, she reported a two year history of chronic constipation with associated lower quadrant abdominal pain.  She has contended, alternatively, that her current IBS may be related to the symptoms noted in service.  The low threshold standard (for when an examination to secure a medical nexus opinion is necessary) endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is met.  The Veteran has not been afforded a VA examination in this matter.  

Finally, updated records of VA evaluations or treatment the Veteran may have received for the disabilities remaining at issue are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Regarding the matter of service connection for IBS, the AOJ should provide the Veteran the notice required under the VCAA for a claim of secondary service connection for.  She should have adequate opportunity to respond.  The AOJ should arrange for any further development suggested.

2.  The AOJ should conduct exhaustive development to secure for the record copies of the Veteran's complete service personnel records for her period of active duty service, from August 1979 to August 1983.  If such records cannot be located, it should be so noted for the record, and the Veteran should be so advised.  The scope of the search should be noted in the record. 

3.  The AOJ should secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of any VA treatment the Veteran has received for the disabilities at issue.

4.  The AOJ should ask the Veteran to indicate whether there is any contemporaneous corroborative evidence of her alleged stressor events in service, e.g., retained contemporaneous communications by/to the Veteran or by/to her husband, and if so to submit such evidence.  She should also be asked to provide the critical information pertaining to the termination of a pregnancy she has reported (as it could constitute corroborating evidence for her allegations).  The AOJ should arrange for any further development suggested by her response.  

5.  The AOJ should review all of the evidence pertaining to the Veteran's alleged stressor events in service (in particular her service personnel records for corroboration, by job performance reports, disciplinary actions. etc. of behavior changes that might reflect she was the victim of a personal/sexual assault in service), and make a credibility assessment regarding the alleged stressor event (find whether or not there is credible corroborating evidence they occurred).

6.  The AOJ should then arrange for a psychiatric evaluation of the Veteran to determine the nature and likely etiology of her psychiatric disability (and if her service personnel records reflect behavior that might be corroborative of her allegations, whether or not they do indeed reflect she was the victim of personal/sexual trauma, and whether or not the Veteran indeed has PTSD based on such trauma).  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination (and the examiner should be advised of the RO's findings regarding the occurrence of a stressor event in service).  Based on a review of the record, and psychiatric examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Was a psychiatric disability manifested in service?  If so, please identify such disability (by diagnosis)?  Do the Veteran's service personnel records reflect behavioral changes supporting evidence that a personal/sexual assault stressor event occurred in service?

(b) Identify the nature and likely etiology of the Veteran's current psychiatric disability.  Specifically, does she have PTSD based on a stressor event that occurred in service?  If PTSD is diagnosed, please identify the underlying stressor event(s) and the corroborative evidence of such event(s), and the symptoms that support the diagnosis.  If PTSD is not diagnosed (or diagnosed but attributed to a stressor event in service), please explain what is lacking for such diagnosis (and if attributed to a nonservice stressor, please identify the factual evidence that supports such conclusion).   

(c) Please also opine whether any psychiatric disability other than PTSD diagnosed was manifested during service (or for a psychosis within one year following  discharge) or is otherwise causally related to the Veteran's service (and the nature of any such relationship).  

The examiner should discuss the Veteran's apparent changes reported by her husband, as well as the June 2014 opinion submitted from her treating psychologist in support of the claim.  The examiner must explain the rationale for all opinions offered.  

7.  The AOJ should also arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of her current back and bilateral knee disabilities.  The examiner(s) must review the entire record, and based on such review and examination of the Veteran respond to the following:

(a) Please identify (by diagnosis/diagnoses) each back and right or left knee disability found.  

(b) Please identify the likely etiology of each disability back and knee entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such was incurred in the Veteran's active duty service/is related to complaints noted therein?  The opinion must specifically include comment whether the current disability picture presented (by each disability entity diagnosed) is consistent with the Veteran's accounts that she has had such disability continuously ever since her discharge from active service.

The examiner(s) must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.  

7.  Thereafter, the AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of her IBS.  The entire record must be review by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran the examiner should provide an opinion that responds to the following:

What is the most likely etiology for the Veteran's diagnosis of IBS?  Specifically, is it at least as likely as not that it is either related to her digestive complaints in service, or was caused or aggravated by a psychiatric disability?  If the latter, identify the psychiatric disability.

The examiner must include rationale with all opinions.

8.  After completion of the above (and any additional development deemed necessary), the AOJ should review the expanded record and readjudicate the claims (service connection for a psychiatric disability to encompass all psychiatric diagnoses shown in accordance with Clemons).  If any remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


